Order filed, October 05, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00689-CR
                                ____________

                   JOSE PABLO HERNANDEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 73970


                                     ORDER

      The reporter’s record in this case was due September 18, 2015. See Tex. R.
App. P. 35.1. On September 18, 2015, Karen Young filed a motion for extension
of time to file the record which was granted until October 01, 2015. The court has
not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Karen Young, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM